Citation Nr: 1738555	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

2.  Entitlement to service connection for tinnitus, on de novo review.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral hearing loss, on de novo review.


REPRESENTATION

Appellant represented by:	Robert Goss, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to December 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2017, a Travel Board hearing was held before the undersigned; a transcript is in the record. 

Although the RO reopened the Veteran's claims of service connection for tinnitus and bilateral hearing loss by deciding the issues on the merits, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.





FINDINGS OF FACT

1.  An untimely appealed August 2008 rating decision denied service connection for tinnitus based essentially on a finding that it was not related to service.  Evidence received since then tends to show that tinnitus may be related to service; relates to unestablished facts necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim.

2.  The Veteran's tinnitus is reasonably shown to have had its onset in service, and to have persisted since that time.

3.  An untimely appealed August 2008 rating decision denied service connection for bilateral hearing loss based essentially on a finding that it was not related to service.  Evidence received since then tends to show that bilateral hearing loss may be related to service; relates to unestablished facts necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's bilateral hearing loss is reasonably shown to be related to or caused by his exposure to noise trauma in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim for service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).   

2.  On de novo review, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  New and material evidence has been received, and the claim for service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).   

4.  On de novo review, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claims.  Inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis
	
Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

An August 2008 rating decision denied the Veteran's original claims of service connection for tinnitus and bilateral hearing loss based on findings that such were not related to service.  Because his appeal was untimely, the decision became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the August 2008 rating decision included service treatment records (STRs).  As these claims were previously denied based on findings that the Veteran's tinnitus and bilateral hearing loss were not related to service, for evidence to be new and material, it must relate to these unestablished facts (i.e., an indication that his tinnitus and bilateral hearing loss may be related to service).  

Evidence received since the August 2008 rating decision includes VA examination and VA medical opinion in February 2011 and March 2012, respectively, and a private opinion in June 2017.  The February 2011 VA examination showed hearing loss (for VA purposes) in the right ear only.   The June 2017 private opinion with accompanying audiograms showed hearing loss in both ears and included a positive causation opinion, noting that it was at least as likely as not that the Veteran's tinnitus and bilateral hearing loss were due to noise exposure during service.  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claims of service connection for tinnitus and bilateral hearing loss must be reopened.   Shade, 24 Vet. App. at 110.


Service Connection Generally

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus

The Veteran claims his tinnitus began during his active duty service as a result of noise trauma he sustained therein.  His exposure to noise trauma in service is not in dispute.

On February 2011 VA hearing loss and tinnitus examination, the Veteran reported his approximate onset of tinnitus as "forever ago" and "basically since the Army."  The examiner stated that it was less likely that the Veteran's tinnitus was related to service because there were no reports of tinnitus during service.   

During the May 2017 hearing before the Board and in countless briefs and arguments submitted on his behalf, the Veteran testified and stated that his tinnitus began in service and has persisted ever since.

On longitudinal review of the record, the Board finds that the evidence supports the Veteran's claim.  As was noted above, it is not in dispute that he has tinnitus, and that he was exposed to noise trauma in service.  He is competent to observe that he has experienced tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).   The record provides no basis for rejecting his accounts (of the tinnitus beginning in service and persisting since) as not credible.  Resolving any remaining reasonable doubt in his favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for tinnitus is warranted.


Bilateral Hearing Loss

It is not in dispute that the Veteran has a bilateral hearing loss disability, as such is shown by official audiometry.  See August 2016 private audiometry.  Based on his testimony that he was exposed to loud noises during service, in-service noise exposure has been established.  What he still must show to substantiate this claim is that his hearing loss is related to the in-service noise trauma.  

There is evidence for and against the claim.  On March 2011 VA examination and March 2012 VA opinion, the examiner opined that the Veteran's hearing loss was not due to service as his STRs and service separation examination showed normal hearing for both ears at all ratable frequencies.  In her March 2012 VA opinion, the examiner opined that "current literature supports that hearing loss due to acoustic trauma/noise exposure occurs at the time of hazardous noise"; therefore, because the Veteran had normal hearing at service separation, his current hearing loss disability occurred after military service.

In a June 2017 private opinion, a Board certified specialist in hearing instrument sciences and hearing aid specialist opined that the Veteran's bilateral hearing loss is at least as likely as not due to acoustic trauma during service based on the Veteran's request during service for a change of military occupational specialty and because his symptoms are consistent with a patient who suffered acoustic noise trauma.

The Board notes that the Veteran testified that his hearing loss began during service and continued thereafter.  There is no objective evidence that directly contradicts the Veteran's contention that his hearing loss is noise related.  Resolving the remaining reasonable doubt regarding the cause for the Veteran's hearing loss in his favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), and based on his credible testimony of difficulty hearing during and since service, the Board concludes that it is reasonably shown that noise trauma was a factor in the Veteran's development of his current hearing loss disability, and that service connection for bilateral hearing loss is warranted.  


ORDER

The appeal seeking to reopen a claim of service connection for tinnitus is granted

On de novo review, service connection for tinnitus is granted.

The appeal seeking to reopen a claim of service connection for bilateral hearing loss is granted.

On de novo review, service connection for bilateral hearing loss is granted.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


